                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

HAWAII CARPENTERS TRUST       )               CV 18-00370-SOM-KSC
FUNDS, ET AL                  )
                              )
          Plaintiffs,         )               ORDER ADOPTING
                              )               MAGISTRATE JUDGE’S
     vs.                      )               FINDINGS AND
                              )               RECOMMENDATION
FIRST PACIFIC BUILDERS, LLC, )
                              )
          Defendant.          )
_____________________________

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on December 18, 2018, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “Findings and

Recommendations To Enter Default Judgment and Award Damages Against First

Pacific Builders” are adopted as the opinion and order of this Court.

      IT IS SO ORDERED.


                          /s/ Susan Oki Mollway
                          Susan Oki Mollway
                          United States District Judge
